Citation Nr: 9921965	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a skull injury with scalp laceration, cerebral 
concussion and post-traumatic headaches.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The case was previously remanded by the Board in October 1996 
for additional development, to include a VA examination, and 
has since been returned for final appellate review.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
residuals of a skull injury with scalp laceration, cerebral 
concussion and post-traumatic headaches include frequent 
headaches which are less than completely prostrating in 
severity; severe economic inadaptability related thereto has 
not been demonstrated.

2.  The veteran is service-connected for residuals of a skull 
fracture with scalp laceration, cerebral concussion and post-
traumatic headaches, evaluated as 30 percent disabling, and 
residuals of a shell fragment wound of both buttocks, rated 
as noncompensable.

3.  The veteran completed high school and was last employed 
as a self-employed garage door installer in 1990. 

4.  Impairment related to the veteran's service-connected 
disabilities does not preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for residuals of a skull fracture with scalp 
laceration, cerebral concussion and post-traumatic headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8045, 8100 (1998).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran essentially contends that he has severe 
intermittent headaches in the right frontal region which 
extend into the right side of his face.  He maintains that 
such headaches occur three to four times a week and will last 
for four hours.  As a result of such headaches, the veteran 
reported that he has not worked since April 1990, when he was 
a self-employed garage door installer.  At that time, the 
veteran maintains that his headaches were so severe that he 
would miss three to four days of work a week.  He also 
reported that if he made a business conversation with a 
customer in the morning and then had a headache in the 
afternoon, he would forget the previous transaction.  

Numerous private, VA and Social Security medical records, 
dating from 1989 to 1997, pertinently reflect that the 
veteran was seen on multiple occasions for complaints 
relating to his post-traumatic headaches and that he received 
various medications and oxygen therapy without complete 
success.  A February 1995 private medical report, submitted 
by Elaine M. Tripi, Ph.D., a rehabilitation psychologist, 
reflects that the veteran reported having completed a high 
school education and that he was last employed in 1990 as a 
garage door installer.  After a review of the claims file, 
Dr. Tripi concluded that the veteran was not a viable 
rehabilitation candidate, and she felt that he was not able 
to sustain a substantial and gainful work activity 
considering his medical condition and severity of his 
symptoms (i.e. headaches).  

A January 1996 VA neurological disorder examination report 
reflects that the veteran reported an increase in his 
headaches.  It was noted that the veteran might have had one 
or two weeks where he is "headache-free," and he would have 
a week where he would experience headaches on a daily basis.  
The veteran reported that he took oxygen and various 
medications in order to alleviate his headaches.  When the 
veteran would get a headache, he reported that the pain would 
extend to the right side of his face and down his neck and 
that he would develop muscle spasms over the right side of 
his neck.  He related that his headaches were accompanied by 
nausea, blurry vision and photophobia, but not vomiting.  

A Social Security award determination, dated in 1993, and the 
medical records upon which the decision was based were 
received by the RO in May 1997.  These records reflect that 
the veteran became disabled on April 15, 1990, as a result of 
a "primary diagnosis" of herniated disc disease and a 
"secondary diagnosis" of headaches.  

In October 1997, the veteran was admitted to a VA Medical 
Center for observation and evaluation of his headaches.  A 
review of the October 1997 report reflects that the examiner 
recorded the veteran's history of having right periorbital 
headaches since a grenade explosion during service.  The 
veteran indicated that he had last worked as a garage door 
salesman for an installation company and that he had been 
"work-disabled" for the previous four years.  On 
examination, the veteran was alert, fully oriented and 
spontaneously conversational.  His mood was euthymic 
throughout testing and he exhibited a broad range of 
affective responsiveness.  He was cooperative with all 
aspects of the evaluation, though he was frustrated at the 
fact that he had not experienced a headache while in the 
hospital and he was concerned that that might reflect on his 
credibility.  The examiner indicated that the veteran had not 
reported having a headache attack since his admission, test 
results revealed that the veteran had an average range of 
psychometric intelligence, consistent with estimated of 
premorbid cognitive endowment and that his working memory, 
capacity for learning, attention focus, problem-solving 
skills, expressive and receptive language skills, sample 
motor speed, dexterity, and sensory perception were all 
intact.  It was also noted, based on a pain questionnaire 
completed by the veteran, that a severe headache would render 
him unable to utilize "his [adaptive] abilities in an intact 
way".  The report further reflected that the veteran had 
been prescribed "Neurontin", subsequent to which he had 
suffered no severe headaches over the course of "his entire 
admission"; and that such medication resulted in complete 
relief of the veteran's "severe headache[s]" and that if 
the latter were controlled by such medication, "the veteran 
could be employed in a sedentary occupation."

A November 1997 VA neurological disorders examination report 
reflects that the veteran continued to complain of recurrent 
right periorbital headaches that occurred in bunches or 
clusters and were accompanied by redness and a tearing of the 
right eye.  The veteran related that in previous years he had 
been on several medications but that they only provided 
minimal relief.  Sensory examination was described as being 
"intact".  The diagnoses were closed head injury with 
history of skull fracture and secondary cluster headache.


II.  Increased Evaluation

A.  Applicable Laws and Regulations

The veteran's claim for an evaluation in excess of 30 percent 
for residuals of a skull fracture with a scalp laceration, 
cerebral concussion and post-traumatic headache is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to these 
claims and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The RO has assigned a 30 percent disability evaluation to the 
service-connected residuals of a skull fracture with a scalp 
laceration, cerebral concussion and post-traumatic headaches 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 
8100.  In accordance with Diagnostic Code 8045, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045- 8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (1998).

Pursuant to 38 C.F.R. § 4.124a Diagnostic Code 8100, a 30 
percent evaluation for headaches manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A maximum schedular evaluation 
of 50 percent is assignable if very frequent, completely 
prostrating and prolonged headaches productive of severe 
economic inadaptability are shown.  

B.  Analysis 

The Board is cognizant of the veteran's assertion, on the 
occasion of his above-discussed examination by VA in November 
1997, that he continues to experience recurrent headaches 
which occur in bunches and are accompanied by redness and 
tearing of the right eye.  However, even assuming that these 
headaches are frequent in occurrence, the Board has reason to 
conclude that they are not the severely prostrating type 
which are necessary for any consideration of entitlement to a 
pertinent 50 percent rating.  In this regard, the Board notes 
that while the veteran testified at his March 1995 hearing 
that his headaches were accompanied by vomiting at least on 
occasion, he related when examined by VA in January 1996 that 
his headaches, at least as of that time, were not accompanied 
by vomiting.  Further, while the veteran indicated on the 
occasion of his period of hospitalization at a VA facility in 
October 1997 that his headaches had in the past been only 
"minimal[ly]" relieved by taking various medications, the 
taking of 'Neurontin' while hospitalized was noted to have 
brought about complete ("total relief") resolution of his 
headaches.  Finally, with respect to whether the veteran's 
headaches are productive of severe economic 
distress/inadaptability, the Board is aware that 
documentation pertaining to the veteran's 1993 award of 
Social Security benefits based on disability reflects that 
his then designated disablement was such that he was 
precluded from doing "work of even [a] sedentary" nature.  
However, as noted above, it was the view of the VA physician 
who prepared the report of the veteran's October 1997 period 
of hospitalization at a VA facility that, as long as the 
veteran took 'Neurontin', he could then function 'in a 
sedentary occupation.'  Given the foregoing observations, 
then, and inasmuch as there is no evidence that the veteran 
has dementia (precluding any notion of awarding a rating in 
excess of 10 percent pursuant to the provisions of Diagnostic 
Code 9304), the Board is of the view that the preponderance 
of the evidence is against an increased rating for the 
veteran's service-connected residuals of a skull fracture 
with a scalp laceration, cerebral concussion and post-
traumatic headaches.  

In making the foregoing determination, the Board has also 
given consideration to the above-stated provisions of 
38 C.F.R. § 4.7.  However, the record does not show that the 
actual manifestations of the veteran's above-cited service-
connected disablement more closely approximate those required 
for a 50 percent rating than they do the disability rating 
currently assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of this aspect of the 
benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.7 and Part 4, Diagnostic Codes 8045, 8100.


III. TDIU

As a preliminary matter, the Board finds that the veteran's 
claim for TDIU is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  That is, the veteran has presented 
a claim which is not inherently implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed, and no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist the veteran with the development of facts pertinent to 
his claim under 38 U.S.C.A. § 5107(a).

A total rating based on individual unemployability may be 
assigned where the schedular rating is less than total when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, it shall be ratable at 60 percent 
or more.  If there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1998).  In the instant case, the veteran is service-
connected for residuals of a skull fracture with a scalp 
laceration, cerebral concussion, and post-traumatic headaches 
for which a 30 percent disability evaluation has been 
assigned and for residuals of a shell fragment wound of both 
buttocks for which a noncompensable evaluation has been 
assigned.   

To reiterate, a total compensation rating may be assigned 
where the schedular rating is less than total when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disablement.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.  The age of the veteran may not be considered as a 
factor in evaluating service-connected disability or 
unemployability.  38 C.F.R. § 4.19 (1998).  However, factors 
to be considered in such cases are the veteran's education, 
employment history, and vocational attainment.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  In a precedent 
decision, the VA Office of General Counsel concluded that the 
term unemployability, as used in VA regulations governing 
total disability ratings, is synonymous with an inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91, 57 Fed.Reg. 2317 (1992).

B.  Analysis

Inasmuch as the pertinent evidence relating to the veteran's 
residuals of a skull fracture with a scalp laceration, 
cerebral concussion, and post-traumatic headaches was 
addressed by the Board in its related discussion set forth 
hereinabove, it will, therefore, not be rearticulated for 
purposes of the Board's adjudication of the veteran's current 
claim for a TDIU.  As pertinent to the veteran's service-
connected residuals of a shell fragment wound of both 
buttocks, he neither contends nor does the evidence reflect 
that any disablement related thereto plays any role in his 
asserted unemployability.

On VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, dated in March 1995, 
the veteran indicated that he had completed four years of 
high school and that he had last worked in 1990 as a self-
employed garage door salesman.  He contends, in essence, that 
the impact of his service-connected residuals of skull 
fracture with scalp laceration, cerebral concussion and post-
traumatic headaches precludes him from securing or 
maintaining substantially gainful employment.  

Following its review of the pertinent evidentiary record, to 
specifically include the evidence cited in the preceding 
section which obtained from sources including several VA 
examinations, the Board is of the opinion that entitlement to 
a TDIU is not warranted.  In reaching the foregoing 
conclusion, the Board is constrained to point out that 
entitlement to a TDIU must be based solely on the impact of 
service-connected disablement on the ability to obtain and 
maintain substantially gainful employment.  In this regard, 
it bears emphasis that the veteran's lone compensable 
service-connected disability (i.e., residuals of skull 
fracture with scalp laceration, cerebral concussion and post-
traumatic headaches), given the discussion advanced in the 
preceding section, is productive of clearly less than total 
occupational incapacitation. 

To be sure, the Board is aware that, whatever the cause of 
the same, the veteran has not worked since the early 1990's.  
Despite the foregoing, however, the Board would stress the 
more salient consideration that merely being unemployed gives 
no rise to any inference that one is unemployable.  While the 
Board does not, in any event, dispute that the veteran may be 
somewhat hindered in working generally by disablement 
traceable to his service-connected residuals of skull 
fracture with scalp laceration, cerebral concussion and post-
traumatic headaches, such consideration is irrelevant to 
entitlement to a TDIU.  Rather, the criteria set forth in the 
VA Schedule of Rating Disabilities, 38 C.F.R. Part 4 (1998) 
specifically contemplate, and provide compensation for, any 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998). 

The Board is aware that any unfavorable determination it 
renders on a claim for a TDIU must include an analysis 
bearing on how the claimant's employability status is 
impacted by service-connected disablement in comparison with 
the impact occasioned by conditions for which service 
connection is not in effect.  See Cathell v. Brown, 8 Vet. 
App. 539, 544-545 (1996).  In this regard, the Board notes 
that the document comprising the veteran's 1993 notification 
of entitlement to Social Security benefits based upon 
disability reflects that the related award was predicated on 
a 'primary diagnosis' of herniated disc disease, with 
headaches comprising merely the 'secondary diagnosis'.  Even 
if the Board, in an effort to construe the foregoing in a 
light most favorable to the veteran, disregards any 
implication incident to the 'primary/secondary' designations 
given the disc disease and headaches, it would still be 
obliged to conclude that each of these conditions contributes 
approximately equally to whatever extent the veteran's 
employability is impaired.  Moreover, while the Board is 
cognizant of the above-cited February 1995 opinion by Elaine 
M. Tripi, Ph.D., wherein she indicated that the veteran was 
unemployable as a result of his post-traumatic headaches, the 
Board cannot overlook that, since that time, the veteran was 
noted to experience complete headache relief by virtue of 
taking a particular medication (Neurontin), as a consequence 
of which, in the view of the VA physician who prepared the 
report pertaining to his period of hospitalization at a VA 
facility in October 1997, the veteran was deemed to be 
'employ[able] in a sedentary occupation.'

Finally, the Board observes that there would appear to be no 
exceptional or unusual disability factors warranting 
extraschedular consideration and the veteran's lone 
compensable 30 percent rating (for residuals of skull 
fracture with scalp laceration, cerebral concussion and post-
traumatic headaches) does not, in any event, meet the 
criteria for a total rating under 38 C.F.R. § 4.16.  Given 
the latter observation, in addition to the specific reasoning 
advanced by the Board hereinabove, it is concluded that the 
preponderance of the evidence is against the veteran's appeal 
for a TDIU.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.


ORDER

An increased rating for residuals of skull fracture with a 
scalp laceration, a cerebral concussion and post-traumatic 
headaches is denied.


A total rating based on unemployability due to service-
connected disabilities is denied.

		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

